Citation Nr: 0720941	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother



ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his mother testified at a hearing before a 
Hearing Officer at the RO in May 2004.  A transcript of that 
hearing is associated with the claims file.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claims for service connection for 
left knee disability and right knee disability should be 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issues.  These 
issues, namely whether the veteran's preexisting left knee 
disability was aggravated in service and whether the 
veteran's right knee disability was incurred in service, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1985 rating decision, the 
Indianapolis, Indiana RO denied service connection for left 
knee condition.

2.  In an unappealed September 1994 rating decision, the 
Indianapolis RO denied service connection for right knee 
condition and determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for left knee condition.

3.  The additional evidence received since the September 1994 
rating decision raises a reasonable possibility of 
substantiating these claims on the merits.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service 
connection for left knee condition is final.  New and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 28 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2006).

2.  The September 1994 rating decision denying service 
connection for right knee condition is final.  New and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 28 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claims on appeal under VCAA.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Aggravation of preexisting disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. 
§ 3.306(a) (2006).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A claim, which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as claims to reopen was 
received in June 2003, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Procedural background

In March 1985, the Indianapolis RO denied service connection 
for left knee condition on the basis that the evidence showed 
that the left knee disability existed prior to service and 
was not aggravated therein.

The veteran was informed of the March 1985 decision denying 
service connection by letter in March 1985.  He did not file 
a timely appeal; hence, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).

In September 1994, the Indianapolis RO denied service 
connection for left knee condition on the basis that no new 
and material evidence was received to reopen the claim.  
Additionally, the Indianapolis RO denied service connection 
for right knee condition on the basis that the evidence did 
not establish an etiological relationship between current 
right knee disability and service.

The veteran was informed of the September 1994 decision by 
letter in September 1994.  He did not file an appeal; hence, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).


The "old" evidence

Evidence of record at the time of the September 1994 rating 
decision consisted of the veteran's service medical records 
(SMRs), VA examination reports, and private treatment 
records.

SMRs showed that in August 1984 the veteran complained of 
pain in the left knee and that a medical examination revealed 
a marked posterior instability of the left knee.  An 
examination in September 1984 revealed the veteran's past 
medical history of a violent injury to his left knee, stating 
that prior to active service, the veteran experienced sharp 
pain along with a loud pop in the posterior lateral aspect of 
his left knee during vigorous physical activities.  Diagnoses 
were chronic left knee pain secondary to posterior cruciate 
instability (left knee joint) and early post-traumatic 
degenerative arthritis of lateral femoral tibial articulation 
(left knee joint).  The physician who conducted that 
examination recommended that the veteran be discharged from 
active duty, which occurred shortly thereafter.  SMRs were 
negative for complaints or treatment regarding the right 
knee.

Private treatment records included a September 1984 statement 
from Dr. B.J.P. wherein he noted that the veteran had 
originally injured his left knee in August 1978.  Dr. B.J.P. 
also reported that he had evaluated the veteran's knees in 
August 1980 and noted that, at that time, the veteran had a 
considerable genu valgum in both knees and generalized 
ligamentous laxity in both knees.  Finally, a December 1984 
report from Dr. D.L.T. stated that the veteran had no left 
knee complaints; that report was silent as to the right knee.

Analysis

The unappealed September 1994 rating decision that denied 
service connection for left knee disability and right knee 
disability is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  As explained above, the veteran's claims for 
service connection may be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e., since September 1994) raises a reasonable possibility 
of substantiating these claims, namely whether the veteran's 
preexisting left knee disability was aggravated in service 
and whether the veteran's right knee disability was incurred 
in service.

The additional evidence submitted in this case includes a 
letter from Dr. R.F.F., a private physician, dated in July 
2003.  In his letter, Dr. R.F.F. stated that the veteran 
"twisted both knees in 1984 jumping in and out of some 
trucks in the military...[and] was apparently discharged from 
the military because of that injury."  See letter from Dr. 
R.F.F. dated in July 2003.  In the same letter, Dr. R.F.F. 
went on to say that the veteran "is trying to get some 
funding [for his left and right knee treatment] from the 
military since this was apparently a service-related injury 
initially."  See id.

These statements by Dr. R.F.F. are new in that they were of 
record at the time of the earlier RO decisions.  Moreover, 
presuming the truthfulness of Dr. F's statements, they are 
material because they suggest that the veteran's left knee 
disability might have been aggravated in service, and that 
the veteran's right knee disability might have been incurred 
in service.  Accordingly, both of these claims are reopened.  
See 38 C.F.R. § 3.156 (2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening these 
claims, it ultimately may not be sufficient to permit the 
granting of these claims.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and these 
claims will not be readjudicated until completion of the 
additional development on remand.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left knee disability is 
reopened; to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right knee disability 
is reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claims of service connection for left 
knee and right knee disabilities, VA has a duty to assist the 
veteran in the development of evidence pertinent to these 
claims under 38 U.S.C.A. § 5107(b) (West 2002).

Although Dr. R.F.F.'s statements were sufficient to reopen 
these claims, they are not sufficient alone to enable the 
Board to grant these claims.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines that such 
measures are necessary to decide the claims on appeal.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  Based on the 
existing evidence, it is unclear whether the veteran's left 
knee disability was aggravated in service and whether the 
veteran's right knee disability was incurred in service.  It 
is also unclear whether any current problems that the veteran 
is experiencing with his left and right knees result from his 
service in the military.  So, a medical nexus opinion must be 
obtained to assist in making these important determinations.

In his attempt to reopen his claims for service connection, 
the veteran also submitted an April 2004 letter from the 
Social Security Administration (SSA).  This letter informed 
the veteran that he met the medical requirements for 
disability benefits from the SSA.  The Board needs more 
information about the veteran's entitlement to these benefits 
in order to assist in the development of his claims for 
service connection on appeal.

In addition, as noted above, during the pendency of this 
appeal on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
as well as an explanation of the type of evidence that is 
needed to establish a disability rating and effective date.  
Id.  The veteran has not received this required notice, and 
he must receive it before the deciding of these claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the SSA and 
request that it provide any records 
pertaining to the veteran's potential 
entitlement to SSA benefits that it 
might retain in its possession.  
Associate the request and all records 
received with the claims file.  If 
these records are unavailable from the 
SSA, then a negative reply is 
requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any disability of the left and right 
knees.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran have a left 
knee disorder?  If so, state the 
diagnosis or diagnoses.  Does the 
veteran have a right knee disorder?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has a right knee disorder, did 
such disorder have its onset during 
his period of active service from May 
17, 1984 to October 19, 1984, or was 
caused by any incident that occurred 
during such active service?

(c).  Did a left knee disorder exist 
prior to the veteran's period of 
active duty from May 17, 1984 to 
October 19, 1984?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d)  If a left knee disorder 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.

(e).  If a left knee disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
left knee disorder did not exist prior 
to the veteran's period of active duty 
from May 17, 1984 to October 19, 1984, 
is it as least as likely as not that 
such a disorder had its onset during 
service, or was it caused by any 
incident that occurred during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claims of 
entitlement to service connection for a 
left knee disability and a right knee 
disability on the merits.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


